Citation Nr: 0525311	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
January 1954 to January 1957, and from February 1957 to July 
1975, when he retired.  The veteran died in December 2001; 
the appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in December 2001, at the age of 65, from 
metastatic gastric adenocarcinoma that had existed for 
approximately one year prior to death.

2.  At the time of his death, the veteran was service 
connected for hypertension, rated 10 percent disabling; 
chronic bronchitis, rated 10 percent disabling; bursitis of 
the left elbow, rated zero percent disabling; post-operative 
lipoma of the left shoulder, rated zero percent disabling; 
hearing loss, rated zero percent disabling; and hemorrhoids, 
rated zero percent disabling.  The combined rating was 20 
percent.

3.  Service medical records do not indicate that the veteran 
suffered from any chronic stomach condition.

4.  A connection between the veteran's fatal chronic 
metastatic gastric adenocarcinoma and his military service 
has not been demonstrated.

5.  The veteran's service-connected disabilities did not 
cause, contribute to, or hasten, his death. 


CONCLUSION OF LAW

The veteran's death was not the result of disease or injury 
incurred in or aggravated by active military service; his 
death was not due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that service connection for the cause 
of the veteran's death should be established because his 
service-connected disabilities led to the development of a 
pulmonary embolus or myocardial infarction which in turn 
contributed substantially to his death in December 2001.  She 
contends that the veteran's death was materially caused by a 
condition entitled to be considered service connected because 
it resulted from the veteran's service-connected hypertension 
and chronic bronchitis.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for hypertension, rated 10 percent disabling; chronic 
bronchitis, rated 10 percent disabling; bursitis of the left 
elbow, rated zero percent disabling; post-operative lipoma of 
the left shoulder, rated zero percent disabling; hearing 
loss, rated zero percent disabling; and hemorrhoids, rated 
zero percent disabling.  The combined rating of these 
disabilities was 20 percent.

Review of the medical evidence of record reveals that the 
veteran last underwent a VA medical examination in October 
1991.  The veteran complained of increasing shortness of 
breath occurring with exercise, as well as occasional bouts 
of bronchitis.  The veteran denied stroke, dizziness, 
headaches, visual changes, chest pain, kidney trouble, 
paroxysmal nocturnal dyspnea and peripheral edema.  He 
reported using blood pressure medication.  Physical 
examination revealed that his heart had a regular rate and 
rhythm, without gallops or murmurs.  Blood pressure was 
158/75.  Respiration was unlabored.  The lungs had scattered 
wheezing and rhonchi, but good air movement.  The examiner 
rendered diagnoses of hypertension; chronic obstructive 
pulmonary disease; and tobacco abuse.

In August 1997, the veteran was treated at the Springfield 
Clinic for complaints of chronic bronchitis/shortness of 
breath and hypertension.  He reported some dyspnea on 
exertion.  He also said that his breathing had never been the 
same after he was treated for pleurisy in 1959.  On physical 
examination, the veteran's lungs were clear and his heart had 
a regular rate and rhythm without murmur or gallop. 

In July 2000, the veteran was noted to have had weakness and 
he had been admitted to a local hospital where he was found 
to be anemic and to have an adenocarcinoma of the stomach 
underneath an ulcer with metastases.  Surgery and 
chemotherapy were not expected to prolong his life.  The 
veteran underwent a gastrectomy in November 2000; the 
resection was followed by chemotherapy and radiation.  In 
March 2001, the veteran completed post-operative radiation 
with infusional 5FU after undergoing a total gastrectomy that 
revealed poorly differentiated adenocarcinoma with focal 
signal cell differentiation.  An April 2001 note of his 
oncologist stated that, if the veteran did have signs of 
progressive disease, treatment options for him would be quite 
poor in the future based on his poor tolerance for therapy 
and the aggressive nature of his disease.

In August 2001, the veteran demonstrated continued weight 
loss; his hypertension was noted to be under good control.  
In December 2001, a CT scan revealed increasing hepatic 
metatases, as well as significant adenopathy, left effusion 
and nodular pulmonary infiltrates.  The veteran's oncologist 
subsequently saw the veteran and noted probable recurrent 
gastric cancer.  The veteran thereafter underwent the 
placement of a right subclavian Infuse-a-Port and a feeding 
tube; abdominal exploration was significantly hampered by 
recurrent disease as well as significant adhesions.  The 
veteran was admitted to St. John's Regional Health Center a 
few days later with increasing hypoxia and associated 
shortness of breath.  He was to be given palliative care, but 
he died that same day.  The terminal discharge summary 
indicates that the veteran had extensive metastatic disease 
to his liver and lungs as well as adenopathy.

The immediate cause of death listed on the veteran's death 
certificate was metastatic gastric adenocarcinoma; one year 
was noted as the time between onset and death.  No other 
significant conditions were listed as contributing to the 
cause of death.  An autopsy was not performed.  

The private doctor who signed the death certificate, in a 
March 2002 letter, called into question whether the 
appropriate initial diagnosis on the death certificate should 
have been myocardial infarction or pulmonary embolus.  This 
family practice physician indicated that the veteran might 
actually have died from a cardiac incident or a pulmonary 
embolus that was separate from, and unrelated to, the gastric 
cancer.

Based on the evidence of record, the Board requested a VHA 
medical expert opinion.  This opinion was rendered in 
November 2004.  (In December 2004, the appellant and her 
representative were provided a copy of this opinion and they 
were given 60 days in which to respond to the opinion, but no 
response was offered.)  After reviewing the claims file, a VA 
pathologist noted that the veteran's May 2001 chest CT showed 
normal lung bases after his bout of middle lobe pneumonia in 
November 2000.  No pulmonary medications were noted and the 
veteran had normal chest examination findings in November 
2001.  The reviewer also noted that there was no evidence of 
left ventricular hypertrophy on the EKG performed on the day 
of the veteran's death.  Based on his review of the record, 
especially the aforementioned findings, the pathologist 
concluded that the veteran's hypertension and chronic 
bronchitis were stable or reasonably controlled at the time 
of his death.

The reviewer also noted that the veteran had been diagnosed 
with poorly differentiated adenocarcinoma of the stomach on 
biopsy in July 2000, and that, after surgery, chemotherapy 
and radiation, imaging studies suggested metastases to the 
left lower lung field region and the liver by November 2001.  
Associated with these findings were left pleural effusion, 
pericardial effusion and perihepatic and perisplenic ascites.  
Laboratory studies associated with the terminal hospital 
admission revealed an elevated potassium level, a low 
bicarbonate level, elevated renal tests and arterial blood 
gas findings consistent with metabolic acidosis with 
respiratory alkalosis.  These findings were all worse than 
the test results of the previous month.  The pathologist also 
stated that admission testing of the veteran for Troponin I, 
a sensitive indicator of acute myocardial infarction, was 
negative and that the EKG results were not suggestive of 
acute myocardial ischemia.

The reviewer concluded that, given the veteran's clinical 
presentation, it was at least as likely as not that the cause 
of his death was related to respiratory failure aggravated by 
the metabolic acidosis and the pleural effusion and ascites.  
There was no evidence to suggest arrythmia due to any 
electrolyte abnormalities.  There was no direct evidence of 
acute cardia ischemia.  There was no data to suggest or 
refute a pulmonary embolism.  However, the veteran did have 
more obvious causes of death that were directly related to 
his recurrent cancer and/or the subsequent chemotherapy.  The 
reviewing pathologist concluded that it was less likely than 
not that the cause of the veteran's death was related 
(etiologically or causally) to the service-connected 
hypertension or the service-connected chronic bronchitis.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to the death; it must 
combine to cause death; it must aid or lend assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. 
Brown, 6 Vet. App. 390 (1994).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and impairment of health to the extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).

The Board notes that the written statements of the appellant 
that the veteran's death was causally connected to the 
veteran's service-connected disabilities are not probative as 
there is no evidence in the record that the appellant has any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 
214 (1993).  The same is true for the appellant's 
representative.

The Board has specifically considered the written statements 
of the veteran's treating general practice physician.  The 
Board notes that, to the extent a physician's opinion states 
no more than that a medical condition 'could have' played a 
role in a veteran's development of disability or death, the 
statement is speculative.  See, e.g., Obert v. Brown, 5 Vet. 
App. 30, 33 (1993)(stating that letter indicating a veteran 
may have been having symptoms of multiple sclerosis for many 
years, taken by itself, was speculative).  See also Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (holding medical opinion 
in which doctor stated he could not provide 'yes' or 'no' 
response to question posed was "non-evidence"); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1993) (holding physician's 
statement that a veteran may or may not have died if a 
specific, medical procedure had been successful was not 
sufficient evidence to establish plausible claim).  Such 
statements are not sufficient to successfully support a claim 
for service connection.  Id. at 611.  In this case, the 
treating general practice physician merely called into 
question the appropriate diagnosis.  Under these 
circumstances the Board can afford these statements only very 
little probative weight on the question of service 
connection.  See Swann v. Brown, 5 Vet. App. 229, 232-233 
(1993).  Furthermore, there is no other medical evidence 
which indicates that the veteran's fatal stomach cancer was 
related to any incident of service, as opposed to any other 
possible cause, and such would be required to allow the 
claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal gastric cancer with metastases was 
traceable to military service or incurred as a result of his 
service-connected disabilities.  The preponderance of 
competent and probative evidence of record is against the 
claim.  The evidence shows that the veteran's fatal 
metastatic adenocarcinoma of the stomach was not caused by 
any incident of service, including any service-connected 
disability (hypertension, chronic bronchitis, left elbow 
bursitis, lipoma removal, hearing loss or hemorrhoids).

In reviewing the record, the Board does not find any medical 
evidence that any of the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
There is no suggestion, even when 38 C.F.R. § 3.312 is 
considered, that any service-connected disability was a 
principal cause of death or otherwise affected a vital system 
such as the heart or lungs or vascular system to the extent 
that it may be considered a factor.  The reviewing physician 
even pointed out that the veteran's bronchitis and 
hypertension were stable and controlled.  In short, the 
evidence does not indicate that any of the veteran's service-
connected disabilities was a significant condition that 
contributed to the veteran's death.  Thus, the Board finds 
that these disabilities did not contribute to the veteran's 
death or make worse any disability that did.  See 38 C.F.R. 
§ 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal gastric cancer with metastases was 
incurred or aggravated as a result of his service or his 
service-connected disabilities.  The preponderance of the 
evidence is against the appellant's claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her cause of death claim in the 
letters sent by the RO in May 2002, and July 2003, as well as 
the discussion in the July 2003 Statement of the Case (SOC) 
and the November 2003 Supplemental Statement of the Case 
(SSOC).  She was also told that she needed to ensure that all 
pertinent evidence was submitted.  She was informed as to 
what was required of her and what VA would do to assist her.  
Therefore, VA has no outstanding duty to inform.

Although all the notices required by the VCAA may not have 
been provided until after the RO adjudicated the appellant's 
cause of death claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private medical records relating to 
the veteran's last months have been associated with the 
claims file.  The appellant did not provide any information 
to VA concerning treatment records that she wanted the RO to 
obtain for her that were not obtained.  The Board obtained a 
VHA medical expert opinion; the appellant was afforded the 
opportunity to respond to that November 2004 medical opinion, 
but she did not submit any further evidence or argument.  The 
appellant's representative did not submit any additional 
evidence or argument either.  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
her right to submit evidence.  It would not breach her rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor her representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


